IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TIMOTHY RODENIUS AND THE                  : No. 92 WM 2015
PEOPLE,                                   :
                                          :
                  Petitioners             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA              :
AND CORREALE F. STEVENS,                  :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Quo Warranto and

Mandamus is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.